Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 8-9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (US 2015/0031986), in view of Stevendaal et al. (Reconstruction method incorporating the object-position dependence of visibility loss in dark-field imaging (provided in the IDS)). 

3.	Addressing claims 1 and 8, Bernhardt discloses an X-ray imaging apparatus comprising: 
an X-ray source for generating an X-ray radiation (see Figs. 1, 6, [0008-0009] and [0057]);
an X-ray detector (see Figs. 1, 6, [0010] and [0057]);
an object receiving space for arranging an object of interest for X-ray imaging, wherein the object receiving space is arranged between the X-ray source and the X-ray detector (see Figs. 1 and 6; the table 5 that patient 6 lie on is arranged between x-ray tubes and detectors);
an interferometer for creating an interference pattern, wherein the interferometer is arranged between the object receiving space and the X-ray source, or the object receiving space and the X-ray detector; wherein the X-ray detector is configured to detect the X-ray radiation influenced by the interferometer and to provide a detector signal (see [0007-0008], [0016] and [0043]; interferometer grating 17-19 are between detector 4 and object receiving space); 
a processor configured to identify, based on the detector signal, an interventional device within the object receiving space (see [0053], [0060-0061]; detect the medical instrument);
an X-ray system comprising an interventional device (see Fig. 6; interventional device 1);
an X-ray imaging apparatus comprising: an X-ray source for generating an X-ray radiation (see Figs. 1, 6, [0008-0010] and [0057]);
an X-ray detector (see Figs. 1, 6, [0010] and [0057]);
an object receiving space for arranging an object of interest for X-ray imaging, wherein the object receiving space is arranged between the X-ray source and the X-ray (see Figs. 1, 6, [0007-0008], [0016] and [0043]; interferometer grating 17-19 are between detector 4 and object receiving space; object receiving has patient 6 occupy it with the gratings);
an interferometer for creating an interference pattern, wherein the interferometer is arranged between the object receiving space and the X-ray source, or the object receiving space and the X-ray detector; wherein the X-ray detector is configured to detect the X-ray radiation influenced by the interferometer and to provide a detector signal (see [0007-0008], [0016] and [0043]; interferometer grating 17-19 are between detector 4 and object receiving space); 
a processor configured to identify, based on the detector signal, the interventional device within the object receiving space (see [0053] and [0060-0061]);
wherein the interventional device comprises a structure having a structure size less than twice of a grating pitch of a grating of the interferometer, and wherein the X-ray system determines a position of the interventional device within the object receiving space (see Figs. 1, 6 and [0053]; the location position/orientation of the implant medical instrument 1 is determine inside the patient 6 lie on the bed (5) of system; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the medical instrument is a lot less than twice of grating pitch because the grating pitch is bigger than patient body and cover the entire width of the patient body, while the medical instrument 1 is a small object inside the patient body).

Berhardt does not explicitly and clearly disclose to calculate, based on the detector signal, a dark-field signal as a visibility loss signal for the interventional device and to calculate, based on the dark-field signal as the visibility loss signal for the interventional device, a position signal representing the position of the interventional device within the object receiving space. Berhardt discloses deduce the alignment of the medical instrument/interventional device on a dark-field image, as a result of which detection of a 2D/3D orientation of the medical instrument in the x-ray image; however, he does not explicitly and clearly disclose deduce the alignment of the medical instrument/interventional device on a dark-field image is based on calculation based on the detector signal, a dark-field signal as a visibility loss signal for the interventional device and to calculate, based on the dark-field signal as the visibility loss signal for the 

4.	Addressing claims 2-3, 9 and 11, Berhardt discloses:
a display, wherein the processor is configured to calculate, based on the detector signal, an image signal representing at least one part of the object of 
calculate, based on the dark-field signal as the visibility loss signal, a distance signal representing a distance between a section of the interventional device and the interferometer or an element fixed thereto, and to calculate, based on the distance signal, the position signal representing the position of the interventional device within the object receiving space (see Stevendaal’s abstract, Figs. 3,5, section 2.1 Experiment: visibility loss in dark-field imaging; Stevendaal calculate distance and position of the object based on the dark-field signal as the visibility loss signal; however, the object in Stevendaal is not an interventional device; Berhardt discloses interventional device; Berhardt in view of Stevendaal discloses the claim limitation) .
wherein the interventional device comprises the structure having the structure size at a section of the interventional device (see Fig. 2; examiner interprets the limitations as interventional device having multiple structures and section; interventional device 1 with multiple structures and sections 23, 24 and 25);
wherein the processor is configured to calculate, based on an absorption-component of the detector signal or a phase-contrast-component of the detector 

5.	Addressing claims 13 and 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus and system perform the method and the apparatus and system include a non-transitory computer readable medium in order to work therefore  claims 13 and 15 are being rejected for the same reason as claims 1 and 8.

	No art rejection for claims 4-7, 10 and 12. 


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 8-9, 11, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793